DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments

Acknowledgment is made that claims 1, 14, 15, 18 and 20 are amended.  Claims 2 and 3 are canceled.  Claims 1, 4-20 are pending in the instant application.

The substitute Specification has been entered.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 7/6/2021 have been fully considered.

Drawings
Applicant asserts that Figs. 9, 10 were added, however there was new drawing submitted.

Claim Interpretation
The application includes claim limitations that use generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Applicant fails to address the interpretation regarding claims 1-7, 9-11 and 12.  The claim interpretation is maintained.

Claim Rejections under 35 USC § 101
Claims 18 and 20 are directed to non-statutory subject matter.  The claims have been amended. Therefore, the rejection is withdrawn.

Claim Rejections under 35 USC § 102
Claims 1-3, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matuszewski et al. (US 2010/0315945), hereinafter Matuszewski.

Claim 1 has been amended with the following features
“A communication device, comprising: 
a selection module, configured to select a second node;

a monitoring module, configured to, after the cooperative relationship is established with the second node, monitor an active state of the second node;
wherein the selection module comprises: a first selection unit, configured to, when a network is constructed or a topology of a network changes, determine a center node of the network; and
when the communication device is a center node, the selection module further comprises:
a configuration unit, configured to configure coding information for each node in a network: and
a second selection unit, configured to assign one or more cooperative nodes to one or more nodes in the network according to the coding information.” (Emphasis added).

On page 9 of the remarks, applicant argues prior art fails to teach the above cited limitations. 
Regarding the limitation “a control module, configured to establish and/or release a cooperative relationship with the second node.”  Paragraph [0039] of Matuszewski is relied upon for teaching the cited limitation.  Applicant argues the cited paragraph relates to the interaction between primary and secondary connected peers but the cited limitation relates to establishment and/or release cooperative relationship between the communication device (i.e. client device of Matuszewski) and the second node (i.e. primary connected peer in Matuszewski), not between the primary and secondary In other words, the primary connected device communicates with the client device 102 to provide all information regarding the availability of each of the devices to be monitored from a single source. As such, the client device 102 need not communicate with every device, but instead may only communicate with the primary connected device in order to ascertain the availability of other devices that may provide redundancy or reliability related assurances to the client device 102.”  The client device establishes communications with the secondary connected peers via the primary connected peer, thus, Matuszewski still teaches the above cited limitation.
Regarding the limitation “a monitoring module, configured to, after the cooperative relationship is established with the second node, monitor an active state of the second node.”    Paragraph [0039] of Matuszewski is relied upon for teaching the cited limitation.  Applicant argues the quoted limitation relates to monitoring the active status of the second node (which has been considered to be equivalent to the primary connected peer in Matuszewski) by the monitoring module located in the communication device (i.e. client device in Matuszewski), not between the primary and secondary connected peers.  The examiner respectfully disagrees and finds the Thus, client device 102 may be enabled to monitor the availability of multiple devices while conducting communications with only a single device to which the responsibility of monitoring the other devices has been delegated.”  Matuszewski still teaches the above cited limitation.
Regarding the limitation “wherein the selection module comprises: a first selection unit, configure to, when a network is constructed or a topology of a network changes, determine a center node of the network.”  A portion of the quoted limitation is claim 2 and paragraph [0036] of Matuszewski is relied upon for teaching the limitation ““wherein the selection module comprises: a first selection unit, configure to determine a center node of the network.”  Applicant argues that the concept of “center node” of the network is completely different from the concept of the second node and it is incorrected to consider the primary connected peer as an equivalence of both the “second node” and the “center node” at the same time. The examiner respectfully disagrees and finds the argument unpersuasive, MPEP 2011 states “The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art.", In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).”  According to the written description of the pending application “The center node is any node in the network and has all functions of an ordinary node.” (see paragraph [0026]). The cited paragraph discloses the client device’s monitoring director directs one 
Regarding the limitations “when the communication device is a center node, the selection module further comprises:
a configuration unit, configured to configure coding information for each node in a network: and
a second selection unit, configured to assign one or more cooperative nodes to one or more nodes in the network according to the coding information.” Paragraphs [0038]-[0039] of Matuszewski are relied upon for teaching the quoted limitations.  Applicant argues the primary connected peer has been considered as the center node and the bootstrapping node is considered to be the center node in the rejection of claim 3, and the cited paragraph [0039] describes the client device provides instructions to the primary connected peer with regard to which devices to monitor. Applicant concludes the Office Action concerning which node in Matuszewski is equivalent to the concept of “center node” is inconsistent and is confusing.  The examiner respectfully disagrees and finds the argument unpersuasive, claim 3 recites “wherein, when the communication device is a center node…” this recitation indicates a condition, it implies that any nodes could be selected as a center node and when the communication device is a center node then operations recites in claim 3 are performed.   Applicant indicates Matuszewski is silent on the other limitations recite in claim 3, the examiner respectfully 
Claim 1 is amended with new limitation, therefore a new ground of rejection is made in light of the amendment.

Drawings

The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention. Applicant is required to furnish a drawing under 37 CFR 1.81. No new matter may be introduced in the required drawing.  Paragraphs [0052]-[0053] and [0057]-[0058] of the specification refer to steps S11, S12, S21 and S22, however, there is no description in the drawing illustrating the disclosed steps.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit a drawing in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit a drawing will result in ABANDONMENT of the application.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: a selection module, a control module, a monitoring module, a first selection unit, a configuration unit and a second selection unit in claim 1; the control module, a sending unit in claim 4; a first confirmation unit in claim 5; the control module, a second confirmation unit in claim 6; the monitoring module, a transmitting unit in claim 7; the monitoring module, a confirming unit in claim 9; a management module in claim 10; the management module, a cooperative device management unit in claim 11; the management module, a cooperative data management unit in claim 12 and the data management unit in claim 13.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof: Figs. 1-6; paragraphs [0027]-[0032]; [0047]-[0048]; [0057]-[0058]; [0063]-[0064]; [0067]-[0069]; [0077]-[0079]; [0086]-[0088] and [0092]-[0098].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7, 8 and 9 are rejected under 35 U.S.C. 103 for being unpatentable over Matuszewski (US 2010/0315945) in view of Nagakubo et al. (US 2017/0244471), hereinafter Nagakubo.

As for claim 1, Matuszewski teaches a communication device (Fig. 2; paragraph [0036] describes a client device), comprising: 
a selection module, configured to select a second node (paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations; paragraph [0036] describes the client device communicates with a primary connected peer. Note: a device with a processor to execute instructions to perform the communication with another device is construed as having a selection module);
a control module, configured to establish and/or release a cooperative relationship with the second node (paragraph [0039] describes the primary connected peer generates keep alive messages with each of the secondary connected peers); and
 a monitoring module, configured to, after the cooperative relationship is established with the second node, monitor an active state of the second node (paragraph [0039] describes the keep alive messages are sent to determine the status i.e. availability of each secondary connected device);
wherein the selection module comprises:
a first selection unit (paragraph [0036] describes the client device’s monitoring director directs one of the connected devices to act as a primary connected peer);

a configuration unit, configured to configure coding information for each node in a network (paragraph [0039] describes the client device provides instructions i.e. code to the primary connected peer with regard to which devices to monitor); and
a second selection unit, configured to assign one or more cooperative nodes to one or more nodes in the network according to the coding information (paragraph [0039] describes the client device instructs the primary connected peers to monitor other secondary connected peers).
Matuszewski fails to teach wherein a first selection unit, configured to, when a network is constructed or a topology of a network changes, determine a center node.
However, it is well known in the art, to select a parent node of a network, as evidenced by Nagakubo.
Nagakubo discloses 
wherein a first selection unit, configured to, when a network is constructed or a topology of a network changes, determine a center node (paragraphs [0053] and [0058]-[0061] describe a device’s candidate selection section selects a parent node candidate from nodes in a network, based a predetermined selection method, the selection is performed using the number of hops of each parent node candidate, reception range which construed as a construction of a network).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nagakubo for 

As for claim 7, the combined system of Matuszewski and Nagakubo teaches wherein the monitoring module comprises (Matuszewski: paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations):
a monitoring unit, configured to monitor the active state of the second node according to received active information of the second node (Matuszewski: paragraph [0039] describes the primary connected device generates keep-alive messages with each of the secondary connected peer to determine the availability of each of the secondary connected devices).

As for claim 8, the combined system of Matuszewski and Nagakubo teaches wherein the monitoring module further comprises (Matuszewski: paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations):
a transmitting unit, configured to, when the active state of the second node indicates that the second node is offline, transmit a notification message configured to indicate that the cooperative node has been offline to the center node (Matuszewski: 

As for claim 9, the combined system of Matuszewski and Nagakubo teaches wherein, when the communication device is the center node (Matuszewski: Fig. 4 illustrates the client device as a control node; paragraph [0034] describes a network topology including a client device establishing a connection with peer devices), the monitoring module comprises:
a confirming unit, configured to, after the notification message is received, confirm the offline state of the second node which is indicated as the offline state (Matuszewski: paragraph [0039] describes an apparatus comprising a processor executing instructions to perform operations; paragraph [0041] describes upon becoming aware of the loss of availability of the secondary connected peer, the client device replaces the now unavailable device with another device that is available).

Claims 4, 14-16, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) and Nagakubo (US 2017/0244471) in view of Takahashi (US 2020/0008048).

As for claim 4, the combined system of Matuszewski and Nagakubo teaches all the limitations set forth above except wherein a control module comprises:

However, it is well known in the art, to pair with a device in response to reception of a pairing execution instruction, as evidenced by Takahashi.
Takahashi discloses wherein a control module comprises (Fig. 1B illustrates a device comprising a control unit 21; paragraph [0071] describes a control unit controls an overall operation of a communication device):
a sending unit, configured to, after a cooperative node confirmation sent by a center node is received, send a cooperative relationship establishment request to a cooperative node selected by the center node (paragraphs [0038]-[0039] describes a device performs pairing processing with an unpaired device among the devices indicated in a group list information in response to reception of a pairing instruction from a master device).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for sending a pairing execution instruction from a master device to a slave device. The teachings of Takahashi, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to direct a device to execute a pairing process with an unpaired device. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Matuszewski and Nagakubo system in order to eliminate burden on a user to manually pair devices.


As for claim 14, the combined system of Matuszewski and Nagakubo teaches all the limitations set forth above except receiving, by a first node, a cooperative node confirmation from a center node, the cooperative node confirmation being configured to indicate an assigned cooperative node; and establishing and/or releasing, by the first node, a cooperative relationship with a second node according to the cooperative node confirmation.
However, it is well known in the art, to provide information associated with a connected node, as evidenced by Takahashi
Takahashi teaches a node connection method, comprising:
receiving, by a first node, a cooperative node confirmation from a center node, the cooperative node confirmation being configured to indicate an assigned cooperative node (paragraphs [0076]-[0078] describe a slave device receives a group list which includes information indicating a pairing between the slave device and another device); and establishing and/or releasing, by the first node, a cooperative relationship with a second node according to the cooperative node confirmation (paragraph [0078] describes the slave device’s processing unit performs pairing process).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for performing a pairing process. The teachings of Takahashi, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Matuszewski, and 

As for claim 15, the combined system of Matuszewski and Nagakubo teaches all the limitations set forth above except receiving, by a second node, a cooperative relationship establishment request sent by a first node, the cooperative relationship establishment request being generated by the first node according to a cooperative node confirmation sent by a center node; and
establishing, by the second node, a cooperative relationship with the first node according to the cooperative relationship establishment request.
However, it is well known in the art, to pair with a device in response to a request, as evidenced by Takahashi.
Takahashi teaches a node connection method, comprising:
receiving, by a second node, a cooperative relationship establishment request sent by a first node (paragraph [0152] describes a communication device (1B) transmits a pairing request to another communication device listed in a group list), the cooperative relationship establishment request being generated by the first node according to a cooperative node confirmation sent by a center node (paragraphs [0149]-[0151] describe a master device transmits a pairing instruction to the communication device to perform the pairing process); and
establishing, by the second node, a cooperative relationship with the first node according to the cooperative relationship establishment request (paragraph [0154] 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for performing a pairing process. The teachings of Takahashi, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Matuszewski, and Nagakubo system in order to facilitate a pairing operation among a group of devices to create a communication group (Takahashi: paragraph [0017]).

As for claim 16, the combined system of Matuszewski and Nagakubo teaches all the limitations set forth above except determining, by a third node, that the third node is a center node of a network;
selecting, by the third node, the second node as a cooperative node of the first node, the first cooperative node confirmation being configured to indicate the cooperative node assigned to the first node.
However, it is well known in the art, to pair with a device in response to a request, as evidenced by Takahashi.
Takahashi teaches 
determining, by a third node, that the third node is a center node of a network (paragraph [0076] describes a communication device serves as a master device), a 
selecting, by the third node, the second node as a cooperative node of the first node (paragraphs [0076]-[0078] describe the device that functions as a master device generates a group list and transmits it to a slave device which performs pairing process using the group list); and sending, by the third node, a first cooperative node confirmation to the first node (paragraphs [0077]-[0078] describe the group list is transmitted and received by a slave device), the first cooperative node confirmation being configured to indicate the cooperative node assigned to the first node (paragraph [0078] describes the group list enables a device and another device to communicate i.e. pairing to each other).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for performing a pairing process. The teachings of Takahashi, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Matuszewski, and Nagakubo system in order to facilitate a pairing operation among a group of devices to create a communication group (Takahashi: paragraph [0017]).

As for claim 18, the combined system of Matuszewski, Nagakubo teaches all the limitations set forth above except a non-transitory computer-readable storage medium, 
However, it is well known in the art, to implement a computer system to perform operations, as evidenced by Takahashi.
Takahashi discloses a non-transitory computer-readable storage medium, in which a computer program is stored (Fig. 1B, memory unit 22; paragraphs [0081]-[0084] describe a memory unit that stores programs to realize operations), the computer program being configured to run to execute the methods as claimed in claim 14 (paragraphs [0076]-[0078] describe operations performed by the device that executes the program).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for implementing a computer system. The teachings of Takahashi, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Matuszewski, and Nagakubo system in order to facilitate a pairing operation among a group of devices to create a communication group (Takahashi: paragraph [0017]).

As for claim 19, the combined system of Matuszewski, Nagakubo teaches all the limitations set forth above except an electronic device, comprising a memory and a processor, wherein a computer program is stored in the memory; and the processor is 
However, it is well known in the art, to implement a computer system to perform operations, as evidenced by Takahashi.
Takahashi discloses an electronic device (Fig. 1A; paragraph [0066] describes a communication device), comprising a memory and a processor (paragraph [0070] describes a control unit and a memory unit), wherein a computer program is stored in the memory (paragraph [0082] describes the memory unit stores programs for realizing functions); and the processor is configured to run the computer program to execute the methods as claimed in claims 14 (paragraphs [0076]-[0078] describe operations performed by the device that executes the program).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for implementing a computer system. The teachings of Takahashi, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Matuszewski, and Nagakubo system in order to facilitate a pairing operation among a group of devices to create a communication group (Takahashi: paragraph [0017]).

As for claim 20, the combined system of Matuszewski, Nagakubo teaches all the limitations set forth above except a non-transitory computer-readable storage medium, 
However, it is well known in the art, to implement a computer system to perform operations, as evidenced by Takahashi.
Takahashi discloses a non-transitory computer-readable storage medium, in which a computer program is stored (paragraph [0082] describes a memory unit stores programs), the computer program being configured to run to execute the methods as claimed in claim 15 (paragraphs [0149]-[0152] and [0154] describe operations).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Takahashi for implementing a computer system. The teachings of Takahashi, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to form a group of devices that participate in a collaborative operation. One of ordinary skill in the art would be motivated to utilize the teachings of Takahashi in the Matuszewski, and Nagakubo system in order to facilitate a pairing operation among a group of devices to create a communication group (Takahashi: paragraph [0017]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) and Nagakubo (US 2017/0244471) in view of Nahidipour (US 2013/0007178).

As for claim 5, the combined system of Matuszewski and Nagakubo teaches all the limitations set forth above except wherein a control module comprises:

However, it is well known in the art, to have a master device checked resources availability of a slave device, as evidenced by Nahidipour.
Nahidipour discloses 
a first confirmation unit, configured to, after a cooperative relationship establishment request sent by a second node is received, determine that a local resource meets a service requirement of the second node, assign a resource to the second node and confirm to establish a cooperative relationship with the second node (paragraph [0044] describes a master/slave device controller which construed as the device having a confirmation unit to perform operations; paragraph [0035]-[0037] and [0039] describe when there is a request for a service, a master device takes an inventory of the features and resources that are necessary for providing the service, and assesses its own resources.  If the resources and features contained in the master device are not sufficient, then the master device engages a slave device to provide additional features and resources that are necessary to perform the service, either the master and the slave nodes can initiate the engagement between the devices, both are configured to operate in discovery and advertise modes, respectively. Note by engaging with the slave node, the master combines its resources with the resources available at the slave node).
ne of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Nahidipour for engaging between a master device and a slave device. The teachings of Nahidipour, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to generate resources to perform a particular service. One of ordinary skill in the art would be motivated to utilize the teachings of Nahidipour in the Matuszewski and Nagakubo system in order to ensure that a cluster of devices including a master device and a plurality of slave devices generate enough resources and features to perform a service.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) and Nagakubo (US 2017/0244471) in view of Nahidipour (US 2013/0007178) further in view of Yao et al. (US 2010/0074144), hereinafter Yao.

As for claim 6, the combined system of Matuszewski, Nagakubo and Nahidipour teaches all the limitations set forth above except wherein a control module comprises:
a second confirmation unit, configured to, when cooperative node reselection is performed or a connection is cut off, locally release a related resource of a second node and confirm to release a cooperative relationship with the second node.
However, it is well known in the art, to calculate resources for a node that separates from a master node, as evidenced by Yao.
Yao discloses wherein a control module comprises (Fig. 10 illustrates a controller and its component; paragraph [0066] describes the controller):

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Yao for releasing resources when a node leaving a group. The teachings of Yao, when implemented in the Matuszewski, Nagakubo and Nahidipour system, will allow one of ordinary skill in the art to manage resources among a plurality of nodes of a network. One of ordinary skill in the art would be motivated to utilize the teachings of Yao in the Matuszewski, Nagakubo and Nahidipour system in order to effectively maintain resource fairness for each node in a cluster of nodes.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) and Nagakubo (US 2017/0244471) in view of Wang (US 2017/0208057).

As for claim 10, the combined system of Matuszewski and Nagakubo teaches
a management module, configured to implement cooperative devices access-management (Matuszewski: paragraphs [0036]-[0037] describe the client device 
The combined system of Matuszewski and Nagakubo fails to teach a management module configured to implement cooperative data management over a communication device.
However, it is well known in the art, to implement a device that manage resources among devices, as evidenced by Wang.
Wang discloses a management module configured to implement cooperative data management over a communication device (paragraphs [0014] and [0036] describe a provision device provisions token issued by a server to IoT devices and provides access to the server to IoT devices).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Wang for acting as a proxy to IoT devices. The teachings of Wang, when implemented in the Matuszewski and Nagakubo system, will allow one of ordinary skill in the art to manage resources among a plurality of nodes of a network. One of ordinary skill in the art would be motivated to utilize the teachings of Wang in the Matuszewski and Nagakubo system in order to control the type of activities that can be performed by various types of devices based on token issued by a server.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) and Nagakubo (US 2017/0244471) in view of Wang .

As for claim 11, the combined system of Matuszewski, Nagakubo and Wang teaches 
wherein the management module comprises (Matuszewski: paragraph [0069] and [0071] describe a computer system that is used to implement components, entities or services, the system includes processors executing instructions to perform operations):
a cooperative devices management unit, configured to, after the communication device is started, initiate a first connection establishment request to a data platform (Matuszewski: paragraph [0024] describes a user of a provisioning device logs into an application executed at the provisioning device to connect to a server), receive a connection confirmation returned by the data platform after the communication device passes authentication and verification (Matuszewski: paragraph [0024] describes the server authenticates the provisioning device and issues an unrestricted token to the provisioning device upon successful authentication), receive a second connection establishment request sent by a terminal after receiving the access information (Matuszewski: paragraph [0024] describes tokens are issued to IoT devices via the provisioning device; paragraph [0036] describes  the provisioning device provides access to the server to the IoT device), receive a registration confirmation returned by the data platform after device registration of the terminal and return a connection confirmation to the terminal (Matuszewski: paragraph [0025] describes the provisioning 
The combined system of Matuszewski, Nagakubo and Wang fails to teach periodically broadcast access information in a network.
However, it is well known in the art, to broadcast beacons to multiple stations in a network, as evidenced by Cariou. 
Cariou discloses periodically broadcast access information in a network (paragraphs [0026] and [0029] describe an access point broadcasts beacons to stations to indicate a term of service period).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Cariou for broadcasting beacons to devices. The teachings of Cariou, when implemented in the Matuszewski, Nagakubo and Wang system, will allow one of ordinary skill in the art to indicate a term of service to devices. One of ordinary skill in the art would be motivated to utilize the teachings of Cariou in the Matuszewski, Nagakubo and Wang system in order to indicate a period during which stations can upload or download their data to or from the internet according to the service period terms specified in the broadcast (Cariou: paragraph [0026]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) and Nagakubo et al. (US 2017/0244471) in view of .

As for claim 12, the combined system of Matuszewski, Nagakubo, Wang and Cariou teaches wherein the management module comprises:
a cooperative data management unit, configured to, after the cooperative relationship is established with the second node, receive backup data sent by the second node according to a preset period (Cariou: paragraphs [0031], [0034] and [0037]-[0038] describe a station connects to the access point after negotiating a term for service period with the access point, the station uploads its collected data) (paragraph [0083] describes a cloud gateway includes a device interface component configured to communicatively couple the cloud gateway to devices of an industrial system), 
The combined system of Matuszewski, Nagakubo, Wang and Cariou fails to teach delete locally stored backup data beyond a local storage capacity and, after a cooperative relationship is released, upload a backup data of a second node to a data platform.
However, it is well known in the art, to upload data collected by devices to a cloud platform, as evidenced by Lawson.
Lawson discloses delete locally stored backup data beyond a local storage capacity  (paragraph [0086] describes data are removed from the gateway’s local storage when the maximum amount of storage space is reached) and, after a cooperative relationship is released, upload a backup data of a second node to a data platform (paragraphs [0048]-[0049] and [0051] describe the gateway’s device interface 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lawson for pushing collected data to a cloud platform. The teachings of Lawson, when implemented in the Matuszewski, Nagakubo, Wang and Cariou system, will allow one of ordinary skill in the art to process vast amount of industrial data collected from multiple controllers. One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Matuszewski, Nagakubo, Wang and Cariou system in order to transform data collected from devices into a refined set of data prior to pushing the data to a cloud platform for storage, and facilitate meaningful analysis of the data (Lawson: paragraph [0009]).

As for claim 13, the combined system of Matuszewski, Nagakubo, Wang, Cariou and Lawson teaches wherein the data management unit is further configured to:
after a connection is established with the data platform, start a data uploading timer, when the data uploading timer expires, upload presently stored data information collected by the terminal to the data platform (Lawson: paragraph [0091] describes the cloud-based application sends instructions to changes the gateway’s upload frequency), send an instruction configured to request for deleting the locally stored backup data of the communication device to the second node (Lawson: paragraph [0086] describes the gateway uses the configuration file to erase data from its local storage), restart the .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matuszewski (US 2010/0315945) and Nagakubo (US 2017/0244471) in view of Takahashi (US 2020/0008048) and Lawson (US 2013/0212214).

As for claim 17, the combined system of Matuszewski, Nagakubo and Takahashi teaches all the limitations set forth above except
establishing, by a fourth node, a connection with a data platform;
after a connection is established with a data platform, establishing, by the fourth node, a connection with a terminal; and
by the fourth node, acquiring data information collected by the terminal, locally caching the data information and sending the data information to the data platform.
However, it is well known in the art, to collect data from a device and transmit the collected data, as evidenced by Lawson.
Lawson discloses 

after a connection is established with a data platform, establishing, by the fourth node, a connection with a terminal (paragraphs [0045]-[0046] describe the gateway is instructed to which data to collect from a device); and
by the fourth node, acquiring data information collected by the terminal, locally caching the data information and sending the data information to the data platform (paragraph [0048] describes the configuration information includes information identifies a controller from which the data is to be collected and indicates a maximum local storage to indicate a maximum amount of local gateway storage space).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Lawson for collecting data for a cloud platform. The teachings of Lawson, when implemented in the Takahashi system, will allow one of ordinary skill in the art to process vast amount of industrial data collected from multiple controllers. One of ordinary skill in the art would be motivated to utilize the teachings of Lawson in the Matuszewski, Nagakubo and Takahashi system in order to transform data collected from devices into a refined set of data prior to pushing the data to a cloud platform for storage, and facilitate meaningful analysis of the data (Lawson: paragraph [0009]).

Conclusion


Sydir et al. (US 2019/0104519) teach traffic-aware slot assignment
Boutboul et al. (US 2012/0134299) teach automated topology formation in dynamic distributed environments
Jeng et al. (US 2017/0272928) teach systems and methods for changing topology and firmware in distributed wi-fi networks

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/L. T. N/
Examiner, Art Unit 2459



/TONIA L DOLLINGER/Supervisory Patent Examiner, Art Unit 2459